NOS. 12-10-00408-CR
                                          12-10-00409-CR
                                          12-10-00410-CR
                                          12-10-00411-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

FRANKLIN WASHBURN,                                     §         APPEALS FROM THE 114TH
APPELLANT

V.                                                     §         JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                               §         SMITH COUNTY, TEXAS


                                MEMORANDUM OPINION
                                      PER CURIAM
         Appellant Franklin Washburn seeks to appeal his convictions and sentences for the
offenses of endangering a child, manufacture/delivery of a controlled substance, and possession
of a controlled substance (two counts). Appellant’s counsel has notified this court in writing
that, pursuant to a plea bargain, Appellant entered a plea of guilty to these offenses and was
sentenced in accordance with the agreement. Counsel has also furnished a copy of Appellant’s
waiver of his right to appeal and the trial court’s certification stating that Appellant has waived
his right to appeal. See TEX. R. APP. P. 25.2(d). Both documents are signed by Appellant and his
trial counsel. Based upon this information and the related documents, counsel has concluded that
this court has no jurisdiction in these appeals. We agree. Accordingly, the appeals are dismissed
for want of jurisdiction.
Opinion delivered December 8, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                              (DO NOT PUBLISH)